Citation Nr: 1137583	
Decision Date: 10/06/11    Archive Date: 10/11/11	

DOCKET NO.  08-08 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a disorder characterized by low back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.  According to the his DD Form 214, the Veteran's military occupational specialty was that of heavy vehicle driver.  Awards and commendations given the Veteran included the Combat Infantryman's Badge.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In a rating decision of March 1994, the RO denied entitlement to service connection for low back pain.  The Veteran voiced no disagreement with that determination, which has now become final.  Since the time of the March 1994 rating decision, the Veteran has submitted additional evidence in an attempt to reopen his claim.  The RO found such evidence neither new nor material, and the current appeal ensued.  


FINDINGS OF FACT

1.  In a rating decision of March 1994, the RO denied entitlement to service connection for low back pain.

2.  Evidence submitted since the time of the March 1994 rating decision denying entitlement to service connection for low back pain, by itself, or when considered with the previous evidence of record, does not relate to an unestablished fact necessary to substantiate the Veteran's claim.


CONCLUSIONS OF LAW

1.  The decision of the RO in March 1994 denying the Veteran's claim for service connection for low back pain is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Evidence submitted since the RO's March 1994 decision denying entitlement to service connection for low back pain is new, but not material, and insufficient to reopen the Veteran's previously-denied claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by correspondence dated in November 2005 and March 2006.  In that correspondence, VA informed the Veteran of the basis for the previous denial of service connection for low back pain.  VA also informed the Veteran that, in order to substantiate his claim for service connection, the evidence needed to show that he had a current disability, a disease or injury in service, and evidence of a nexus between the postservice disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  Significantly, the notice provided the Veteran was in substantial compliance with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006).

To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a clear understanding of the elements required to prevail on his claim.  Moreover, neither the Veteran nor his representative has raised allegations of prejudice resulting from error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence he was to provide to VA, and which information and evidence VA would attempt to obtain on his behalf, VA informed him that it had a duty to obtain any records held by any Federal agency.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained the Veteran's service treatment records, as well as both VA and private treatment records and examination reports.  

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2000), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


Service Connection

In reaching the following determination, the Board wishes to make it clear that it has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, as well as service treatment records, and both VA and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks to reopen the previously denied claim of service connection for a disorder characterized by low back pain.  In pertinent part, it is contended that the Veteran sustained injury to his lower back during basic training, as well as while disembarking from a helicopter in the Republic of Vietnam.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Alternatively, service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates that symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Where a Veteran served for ninety (90) days or more during a period of war, and osteoarthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Notwithstanding the aforementioned, once entitlement to service connection for a given disorder has been denied by a decision of the RO, that decision, absent disagreement by the Veteran within a period of one year, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  Where a claim for entitlement to service connection has been previously denied, and that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence has been presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

Evidence is considered to be "new" if it was not previously submitted to agency decisionmakers.  Evidence is "material" if, by itself, or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  In addition, new evidence may be found to be material if it provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board of Veterans' Appeals to alter its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Board notes that, in Boggs v. Peake, 510 F.3d 1330 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit held that the "factual basis" of a claim for service connection is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  Moreover, a properly diagnosed disease or injury cannot be considered the same factual basis as a distinctly diagnosed disease or injury.  As a consequence, for purposes of 38 U.S.C.A. § 7104(b), claims which are based upon distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims.  This is to say that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently, because they rest on different factual bases.  

In the case at hand, at the time of the prior rating decision in March 1994, the RO denied entitlement to service connection for a disorder characterized by low back pain.  The Veteran's current claim and accompanying evidence reflects that very same disability.  Inasmuch as the Veteran's claim is based on the very same disability as his previous claim, it must be considered on a "new and material" basis.  See Boggs, supra.

In that regard, at the time of the prior March 1994 rating decision, it was noted that the Veteran's service treatment records failed to show any diagnosis of a chronic back condition during service.  Moreover, his service separation examination was negative for the presence of a chronic back condition.  Under the circumstances, the RO denied entitlement to service connection for low back pain, given that the Veteran's low back disability neither occurred in nor was caused by active military service.  

Evidence submitted since the time of the March 1994 rating decision, consisting, for the most part, of VA and private treatment records and examination reports, while "new" in the sense that it was not previously of record, is not "material."  More specifically, that evidence shows only continuing treatment for the Veteran's various low back pathology, with no demonstrated relationship between that pathology and any incident or incidents of the Veteran's period of active military service.  In that regard, during the course of VA outpatient treatment in December 2005, the Veteran complained of leg pain which had reportedly begun in his lower back.  On physical examination, there was evidence of positive left leg raising, as well as hip pain upon abduction.  The pertinent diagnosis noted was rule out herniated disc.

In correspondence of February 2006, the Veteran's private physician indicated that the Veteran had initially presented with low back pain accompanied by radicular symptoms in his left leg.  Reportedly, magnetic resonance imaging of the Veteran's lumbar spine showed evidence of a moderate acquired canal stenosis at the level of the fifth lumbar vertebra and first sacral segment, with underlying disc disease.  According to the Veteran's physician, the Veteran was currently treated for severe spinal canal stenosis and low back pain.  

In correspondence of early September 2006, that same private physician wrote that he had evaluated the Veteran in December 2005 for low back pain associated with radicular symptoms affecting his left leg.  Reportedly, a magnetic resonance imaging study of the Veteran's lumbar spine showed evidence of moderate acquired canal stenosis secondary to disc and facet disease.  Further noted was that, at the level of the fifth lumbar vertebra and first sacral segment, there was evidence of acquired canal stenosis with accompanying severe narrowing of the bilateral neural foramina.  According to the Veteran's physician, the Veteran continued to complain of pain in his low back associated with radicular symptoms in his left leg.  However, he denied any problems with weakness or sphincter incontinence.  In the opinion of the Veteran's private physician, the Veteran might need surgical intervention if his symptoms persisted.

The Board notes that, at the time of a VA medical examination in June 2010, which examination, it should be noted, involved a full review of the Veteran's claims folder and medical records, the Veteran complained of low back pain since an inservice injury in June 1965 while in basic training.  According to the Veteran, he sustained an additional injury to his lower back in Vietnam when "dropping off a helicopter under fire."  

According to the examiner, the Veteran presented a September 2006 letter from his private physician reporting that the Veteran had been evaluated in December 2005 for low back pain and radicular left leg symptoms.  Current complaints consisted of pain in the right lumbosacral gluteal area, as well as some radiation of pain to the left calf.  According to the examiner, magnetic resonance imaging of the lumbar spine conducted in December 2005 showed evidence of moderate acquired canal stenosis secondary to facet disease at the level of the 4th and 5th lumbar vertebrae, as well as acquired canal stenosis at the level of the fifth lumbar vertebra and first sacral segment secondary to degenerative disc disease.  

The pertinent diagnosis noted at the time of VA examination was of spondylosis of the lumbar spine without lower extremity radiculopathy.  In the opinion of the examiner, the Veteran's low back disability was neither caused by nor the result of an incident or incidents of service, including one related to the Veteran's receipt of the Combat Infantryman's Badge.  As a rationale for his opinion, the examiner noted that the Veteran's military personnel file showed that, while in Vietnam, he served as a truck driver.  Moreover, the report of medical examination and history at separation from service was normal, which is to say, at separation, the Veteran had a "clean slate," with no report of disability.  Based on his review of the evidence, the examiner could find no treatment for the Veteran's low back disability while on active duty.  While the Veteran's account of his inservice back injuries involved service in an infantry unit, as previously noted, the Veteran's military occupational specialty was that of truck driver.  Accordingly, in the opinion of the examiner, the Veteran's low back pain had no nexus to his active duty, but was rather a function of the aging process.

In the case at hand, the aforementioned VA physician, at the time of the rendering of his opinion, had access not only to the Veteran's service treatment records, but also to his entire claims folder and medical records.  Moreover, that physician provided a full rationale for his opinion that the Veteran's low back disability was unrelated to service.  That opinion was to the effect that the Veteran's low back pathology was unrelated to any incident or incidents of his period of active military service.  Under the circumstances, the Board is compelled to conclude that the Veteran has not submitted new and material evidence sufficient to reopen his previously-denied claim.  This is to say that such evidence as has been submitted does not relate to an unestablished fact necessary to substantiate the Veteran's previously-denied claim.  The examination report does not include any opinion relating the current back condition to service.  In fact, this negative opinion is adverse to the Veteran's claim, and such adverse evidence cannot be used to reopen a claim.  The Court has held that evidence which is unfavorable to an appellant's case may not 'trigger a reopening' of the claim.  See Villalobos v. Principi, 3 Vet. App. 450, 452 (1992).  Accordingly, the Veteran's appeal regarding the issue of service connection for a disorder characterized by low back pain must be denied.

To the extent that the Veteran has offered several lay statements in an attempt to establish that his back condition  is the result of his military service, the Board notes that such evidence essentially constitutes reiterations of the Veteran's assertions made in connection with the prior denial, and, thus, cannot be considered "new" within the meaning of 38 C.F.R. § 3.156(a).  Specifically, the Board acknowledges that the Veteran is competent to testify to an event that occurred in service.  He previously contended that he hurt his back in service during basic training and while disembarking from a helicopter.  This is the same argument he has raised in conjunction with his current claim.  Thus, the contention are not sufficient to reopen the claim because they contain contentions that are substantively identical to those made in connection with the prior denial.  Consequently, merely to reiterate these same allegations and arguments, when previously made, does not constitute new evidence.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Additionally, with regard to the Veteran's appellate assertions, he is not a medical expert.  He is not qualified to express an opinion regarding medical causation, and any statements purporting to do so cannot constitute material evidence.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  For these reasons, the statements, even if new, cannot serve as a predicate to reopen the previously disallowed claim. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For the reasons and bases set forth above, the Board finds that the evidence received in conjunction with the claim to reopen is not new and material, and does not serve to reopen the claim for service connection for a disorder characterized by low back pain.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found that the evidence is not new and material, no further adjudication of this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).

ORDER

New and material evidence not having been submitted, the application to reopen the claim of entitlement to service connection for a disorder characterized by low back pain is denied.



	                        ____________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


